Title: [Diary entry: 31 October 1785]
From: Washington, George
To: 

Monday 31st. Thermometer at 52 in the Morng. 54 at Noon and 56 at Night. A raw and moist air, with a westerly wind & lowering Sun. Mr. Shaw returned to Breakfast, & Mrs. Stuart, Miss Allan &ca. went away after it. A Captn. Fullerton came here to Dinner on business of the State Society of the Cincinnati of Pensylvania; for whom I signed 250 Diplomas as President. Went away after. Sent half a Bushel of Clean Timothy Seed to Morris—to sow at Doeg run Plantation.